44 N.Y.2d 897 (1978)
In the Matter of the Arbitration between Allstate Insurance Company, Respondent, and Ruth Frank et al., Appellants.
Court of Appeals of the State of New York.
Argued May 2, 1978.
Decided June 6, 1978.
Edward Wooster and Gerald P. Halpern for appellants.
Philip H. Weinberg, Benjamin Purvin and John F. Morrison for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, with costs, and the order of Supreme Court, *899 Nassau County, denying stay of arbitration reinstated (see Allstate Ins. Co. v Gross, 27 N.Y.2d 263, 269-270).